 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MARTHA FRANCO,                   )                Case No.: 1:18-cv-01059 - JLT
                                      )
12            Plaintiff,              )                ORDER GRANTING DEFENDANT’S REQUEST
                                      )                FOR AN EXTENSION OF TIME
13       v.                           )
14   COMMISSIONER OF SOCIAL SECURITY, )                (Doc. 17)
                                      )
15            Defendant.              )
                                      )
16
17          On April 12, 2019, the Commissioner of Social Security filed a stipulation of the parties for the
18   Commissioner to have an extension of thirty days to respond to Plaintiff’s opening brief. (Doc. 17)
19   Notably, the Scheduling Order permits a single thirty-day extension by the stipulation of parties (Doc.
20   5-1 at 4). Accordingly, the Court ORDERS:
21          1.      The request for an extension of time (Doc. 17) is GRANTED; and
22          2.      The Commissioner SHALL file a response to Plaintiff’s opening brief no later than
23                  May 21, 2019.
24
25   IT IS SO ORDERED.
26
        Dated:     April 12, 2019                             /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
